Exhibit 10.5

 

FIRST NATIONAL BANK OF OTTAWA

&

FIRST OTTAWA BANCSHARES, INC.

 

 

 

JOINT POLICY ON DIRECTOR COMPENSATION

 

It is the policy of First National Bank of Ottawa and First Ottawa Bancshares,
Inc. to attract and retain the highest quality individuals to serve as
directors.  Those individuals will be required to devote their time, skills,
business development efforts, and judgement to serving the long-term needs of
our shareholders.  We recognize that those directors be compensated for each of
those components.  Accordingly, we adopt the following schedule of compensation
for directors.

 

ANNUAL RETAINER – Bank

 

$

6,000.00

 

ANNUAL RETAINER – Holding Company

 

None

 

ANNUAL MEETING OF SHAREHOLDERS – Bank

 

None

 

ANNUAL MEETING OF SHAREHOLDERS – Holding Company

 

$

500.00

 

ANNUAL ORGANIZATIONAL MEETING – Holding Company

 

$

500.00

 

MONTHLY COMMITTEE MEETINGS

 

None

 

MONTHLY BOARD MEETINGS (includes 1 excused absence/year)

 

$

500.00

 

SPECIAL BOARD MEETINGS

 

None

 

 

Payment schedule will be semi-annual.

 

Annual retainer will be paid right after annual meeting when directors are
elected.

 

The directors may also be awarded stock options under First Ottawa Bancshares,
Inc. 2002 Stock Incentive Plan.

 

The directors shall also be eligible for each of the benefits and privilege as
may be available to them by Board resolution duly adopted.

 

1

--------------------------------------------------------------------------------